Lewis, J.
1. A failure to give in charge to the jury the law on the subject of impeachment of witnesses is not ground for a new trial, where no request for such charge has been made. Smith v. Page, 72 Ga. 539; Cole v. Byrd, 83 Ga. 207; Lewis v. State, 91 Ga. 168; Skinner v. State, 95 Ga. 127.
2. While the evidence in this case was conflicting, the jury believed the witnesses for the State; and the trial judge being satisfied with that finding, this court will not overrule his discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.